Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 11 January 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Scianamblo (US 9,271,740).
Regarding claim 1, Scianamblo discloses a reamer 810 (each embodiment may be a drill and/or a reamer) comprising: a core 826; a plurality of outer-circumference cutting edges 831 provided on an outer circumference of the core; and a margin 822 provided on a rear side of each of the plurality of outer-circumference cutting edges in a rotational direction, wherein a distance 842 from an axis of rotation 840 to a position of a center of gravity 841 of the reamer is greater than zero, and a number of the plurality of outer-circumference cutting edges is 3 or more and 5 or less (shown as 4).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the core from cemented carbide and the cutting edges from a hard material having a surface roughness of the margin within the claimed range for the purpose of cutting materials other than bone, such as metals, as disclosed by Scianamblo, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
It would have been an obvious matter of design choice to have positioned the center of gravity of the reamer relative to the axis of rotation within the claimed range, and to have made a tool diameter of the reamer is 8mm or more and 43mm or less, for the purpose of making the reamer of an appropriate size to ream a selected hole, because such a modification would have involved a mere change in the size of a component, in this case the size of the reamer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC 
It would have been an obvious matter of design choice to have made the width of the margin within the claimed range for the purpose of providing a desired level of stability within the hole being reamed, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3, Scianamblo discloses wherein an angle between the plurality of outer-circumference cutting edges 831 differs (the angles between the cutting edges may be different than that of figures 8D and 8E, for example 80 or 100 degrees or other degrees of separation).  Scianamblo does not distinctly disclose a difference in the angle is greater than 20º.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the angles between different cutting edges to be greater than 20 degrees for the purpose of design choice, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in 

Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive. 
Counsel’s statements regarding the unexpected results of Applicant’s invention are not factually supported by an appropriate affidavit or declaration.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c) and 716.02.  Additionally, objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        21 January 2022